832 F.2d 1233
Bennie E. DEMPS, Petitioner-Appellant,v.Richard L. DUGGER, as Secretary, Department of Corrections,State of Florida, Respondent-Appellee.
No. 87-3767.
United States Court of Appeals,Eleventh Circuit.
Nov. 4, 1987.

Robert Harper, Larry Helm Spalding, Capital Collateral Representative, Mark Evan Olive, Chief Asst. Capital Collateral Representative, Tallahassee, Fla., for petitioner-appellant.
Mark Menser, Asst. Atty. Gen., Tallahassee, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida.
Before FAY, JOHNSON and CLARK, Circuit Judges.


1
Prior report:  395 S.2d 501.

BY THE COURT:

2
The execution of petitioner, Bennie E. Demps, is STAYED until further order of this Court.


3
This Court hereby GRANTS petitioner a certificate of probable cause as to his "Hitchcock claim".  As to all other claims, the request for certificate of probable cause is DENIED.